Citation Nr: 0127256	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of Marshall-Marchetti-Krantz bladder 
suspension.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for a total abdominal hysterectomy.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for repair of the anal sphincter.  

4.  Entitlement to a compensable initial evaluation for 
residuals of an appendectomy.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In August 2001, the veteran gave sworn testimony at 
a personal hearing before the undersigned sitting at the RO.  
A transcript of that hearing is of record.  The matter is now 
before the Board for appellate consideration.  


REMAND

The record shows that the veteran's original claims for 
compensation for the disabilities at issue on this appeal 
were received in October 1998.  A rating decision dated in 
June 1999 granted service connection for these disabilities 
and assigned a 30 percent rating for a total abdominal 
hysterectomy under Diagnostic Code 7618; a 20 percent rating 
for residuals of Marshall-Marchetti-Krantz bladder suspension 
under Diagnostic Code 7542; a 10 percent rating for residuals 
of anal sphincter repair under Diagnostic Code 7334; and a 
noncompensable rating for residuals of an appendectomy under 
Diagnostic Code 7805, all effective from separation.  

The veteran disagreed with the evaluations assigned for these 
disabilities, and this appeal followed.  The evaluation for 
residuals of Marshall-Marchetti-Krantz bladder suspension was 
later increased to 40 percent disabling, effective from 
separation.  The rating decision of June 1999 also granted 
service connection for gastroesophageal reflux disease and 
evaluated the disability as 10 percent disabling under 
Diagnostic Code 7346.  The veteran did not disagree with the 
evaluation assigned.  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by her 
disagreement with the initial rating awards.  At the time of 
an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran testified in November 2000 that she has been 
diagnosed with interstitial cystitis, which was one of the 
reasons that she had bladder dilation.  She testified that 
her bladder did not hold more than 200 cc's (cubic 
centimeters) and that she wore a diaper.  She said that a VA 
physician had advised her that there was nothing that could 
be done for her and that all she could do was to continue to 
wear a diaper.  She said that she tended to get infections 
very easily without any apparent cause.  She also stated that 
she was not sexually active and that her husband was in a 
nursing home.  

The veteran also testified that she kept a log of the number 
of times she went to the bathroom.  She reported that she 
could not keep up the production quota for her job during 
periods when she was constantly going to the bathroom or when 
she would hemorrhage from her bladder.  She said it made it 
very difficult for her to be in the workforce.  She said that 
she had undergone surgical repair on two occasions and was 
likely to need additional surgery.  She testified that the 
bladder tacking was done when she had her hysterectomy.  She 
testified that she had the cystocele and rectocele repair in 
July 1993 and May 1996.  

The veteran testified that her blood pressure medication got 
rid of extra fluid and increased her urinary frequency.  She 
said that if she took the medication at mid-day, she changed 
her diaper about three times; if, however, she took her 
medication in the morning, she had to change her diaper at 
least five times a day.  She said that she would leak and 
that there was no getting around wearing a diaper.  She 
indicated that she would get infections if she became 
dehydrated, which happened during her job.  She said that in 
order to keep up her productivity, she had to dehydrate 
herself to avoid going to the restroom.  

She stated that because of her interstitial cystitis, her 
bladder held only about 200 cc.  She said that if she tried 
to hold more, her bladder would crack and begin to bleed and 
become very painful. 

 She reported that her VA physician stated that her problem 
was interstitial cystitis, which he treated with medication.  
She indicated that the medication did not seem to work.  The 
veteran testified that she began receiving treatment at the 
VA Medical Center (VAMC), Montgomery, Alabama, in 1999.  She 
thought that her last visit was in about January 2000 at VAMC 
Montgomery.  She said that she was supposed to see her 
physician every six months.  She said that there was no 
problem with her bladder at present.  She said, however, that 
she was receiving treatment from the VAMC currently.  

With respect to her anal sphincter problem, the veteran 
testified that she had been told that her current problem was 
due to an irritable bowel; however, she felt that there was a 
direct connection with her infections.  She said that she had 
a very hard time holding her stool.

The service-connected appendectomy scar has been evaluated 
under Diagnostic Code 7805 on the basis of any related 
limitation of function of the body part affected.  It is 
unclear from the record whether the service-connected 
appendectomy scar is adherent to underlying tissue.  The 
veteran testified in November 2000, however, that she had 
adhesions removed in February 1999.  She said that the 
adhesions were from the appendectomy scar, the cystocele 
repair, the hysterectomy, and from the Marshall-Marchetti-
Krantz bladder suspension procedure.  

She testified that she has had so many adhesions because she 
had had so many procedures.  However, the veteran did not 
directly answer the hearing officer's question whether the 
appendectomy scar was tender and painful or whether she was 
having problems with the scar.  

Adhesions were not indicated on the VA examinations conducted 
in January 2001, it is not clear, however, that the examiners 
specifically looked for such problems.  Adhesions of the 
peritoneum as a result of surgical treatment for service-
connected disability may be separately rated under Diagnostic 
Code 7301, although when evaluated in conjunction with 
Diagnostic Code 7346 - but not in conjunction with Diagnostic 
Code 7334 - a single evaluation is assigned under 38 C.F.R. § 
4.114 for the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.113 (2001).  VA outpatient report dated in September 1999 
indicates that the veteran was status post laparoscopic 
surgery for adhesions.  The report of laparoscopic surgery 
and any allied records are not on file.  It is unclear 
whether VA performed this surgery.  It is also unclear from 
the record whether the lesions were related to the 
appendectomy or other service connected disability.

The veteran testified in August 2001 that she had to wear a 
diaper or she would soil herself.  She reported that any 
activity would cause this to happen.  She stated that 
depending on how much fluid she was drinking, she could soil 
her clothing or her diaper three to four times a day, 
especially if she was in a place where she had to wait to use 
a bathroom.

The veteran testified that she did not believe that the 
cystocele and rectocele were evaluated when her condition was 
last rated.  She also reported that she had developed 
hypertension that complicated her condition, especially in 
light of her former job as an insurance biller in a private 
hospital.  She stated that she had a quota and that it was 
very difficult to meet her quota with her condition; if she 
forgot to bring extra clothing and had an accident, she would 
have to go home.  She testified that she was now meeting her 
quotas at work but that sometimes it was very difficult to 
sit at work "with the infections and stuff."  

She said that she had very little leave built up because of 
the infections and accidents.  However, so far, she had not 
had to take leave without pay.  She also said that she had 
very few sick leave hours or annual leave hours because with 
her irritable bowel syndrome, she could not leave the house 
if she had a bad day.  She said that she lived on Imodium and 
on her blood pressure medication.  

The veteran stated that she thought that her hypertension was 
related to service and that she had submitted a claim for 
service connection a couple of weeks prior to the hearing.  

The veteran testified that her irritable bowel syndrome was 
related to her sphincter control problem.  She stated that 
she was very incontinent.  She said that she had seen a 
gastroenterologist and had undergone a colonoscopy.  She 
noted that she was treated by a VA urologist.

The veteran testified that she was seeing her VA urologist 
every three months and that this was later changed to every 
six months.  She said that she would see her regular doctor 
when she had hemorrhagic cystitis.  She indicated that she 
would go to the emergency room or "Pri-Med".  However, the 
veteran added that she did not think that there were any 
further records that would be pertinent to her current 
claims.  She testified that all of her care had been at VA 
and that she had tried to keep her care centralized.  

The record shows that the veteran has been followed recently 
by VA primarily for urinary symptoms attributed to 
interstitial cystitis and urinary tract infection.  The last 
treatment report of record from the Central Alabama Veterans 
Health Care System (CAVHCS) is dated in December 1999.  The 
record shows that the RO denied service connection for 
chronic cystitis in June 1999 and that the veteran was so 
informed in correspondence dated later in June that enclosed 
the rating decision.  The veteran did not initiate a timely 
appeal of that determination.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, which, among other things, eliminates the 
well-grounded claim requirement and redefines the obligations 
of VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
On remand, the RO must ensure that all development and 
notification requirements of the Act are complied with.  

The RO has evaluated service-connected residuals of Marshall-
Marchetti-Krantz bladder suspension under Diagnostic Code 
7542 for neurogenic bladder.  Neurogenic bladder is rated as 
voiding dysfunction, and the particular condition is rated as 
urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Only the predominant area of dysfunction may be 
considered for rating purposes.  Id.  

The veteran's condition is currently rated as 40 percent 
disabling.  The RO appears to consider urine leakage as the 
predominant area of dysfunction.  A 40 percent rating is for 
application where continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requires the wearing of absorbent materials that 
must be changed 2 to 4 times a day.  A 60 percent evaluation 
is warranted where continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requires the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
a day.  

Under Diagnostic Code 7334, a 10 percent evaluation is 
warranted for mild prolapse of the rectum with constant 
slight leakage or occasional moderate leakage.  A 30 percent 
evaluation requires moderate persistent or frequently 
recurring prolapse.  A 50 percent evaluation is warranted for 
persistent severe or complete prolapse.  

On VA examination in December 1998, the veteran reported that 
she did not have stress incontinence currently but that she 
still had frequency of urination and urge incontinence.  She 
said that she avoided using diapers.  In addition, she 
described difficulty in controlling bowel movements.  She 
stated that she could not hold urine or stool and that she 
had to be fast.  The veteran complained that the Prilosec 
that she had been taking for relief of gastroesophageal 
reflux disease had been causing her diarrhea and that she 
used Imodium almost everyday for the diarrhea, which she said 
she had been having four to five times a day.  She indicated 
that she had been seen by a gastroenterologist at Keesler Air 
Force Base and had been told that she had irritable bowel 
syndrome.  On examination, the veteran was in no distress.  
She had a well-healed appendectomy scar, as well as a lower 
abdominal scar from her previous hysterectomy and bladder 
surgeries.  No tenderness was noted anywhere in the abdomen.  
There was no organomegaly, and bowel sounds were normal.  She 
had normal external female genitalia.  Diagnoses included 
gastroesophageal reflux disease; and status post 
hysterectomy, bladder tacking and surgery on the anal 
sphincter with residuals of frequency of urination, history 
of cystitis, and urge incontinence.  

On a VA rectal examination in January 2001, the veteran 
complained of irritable bowel syndrome and said that she had 
urgency with bowel movements but denied full bowel movements 
involuntarily.  She indicated that she had fecal leakage 
about two times a week.  She wore a pad.  She was not 
currently under treatment for her rectal symptoms.  She used 
30 milligrams of Prevacid a day as needed for her 
gastrointestinal symptoms.  On examination, however, her 
sphincter tone was normal.  There was no history of colostomy 
or evidence of fecal leakage on the day of examination.  The 
size of the lumen was normal in the rectum and anus.  There 
were no signs of anemia.  There were no fissures, 
hemorrhoids, or evidence of bleeding.  The diagnosis was 
fecal leakage, probably secondary to involuntary spasm of the 
rectal sphincter.  The examiner said that this was probably 
related to the veteran's irritable bowel syndrome.

In her testimony, the veteran raised a claim of entitlement 
to service connection for irritable bowel syndrome and 
claimed that she had already filed a claim for service 
connection for hypertension.  In addition, her testimony 
raised claims of entitlement to service connection for 
urinary tract infections and for cystocele and rectocele 
repair.  Moreover, her testimony also suggests that she has 
adhesions of the peritoneum secondary to her multiple 
surgeries, including her service-connected hysterectomy and 
appendectomy, and that she underwent surgery for her 
adhesions following service.  

The claims for service connection for hypertension, urinary 
tract infections, and cystocele and rectocele repair are 
inextricably intertwined with the pending claim for an 
increased rating for residuals of Marshall-Marchetti-Krantz 
bladder suspension, while the claim for service connection 
for irritable bowel syndrome is inextricably intertwined with 
the pending claim for an increased rating for residuals of 
anal sphincter repair.  The service connection claims must be 
resolved before the claims for increased ratings can be 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).  The inextricably 
intertwined service connection issues must be resolved 
because manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14 (2001).

It does not appear that all records of VA treatment have been 
obtained.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Additional examinations are needed because the recent VA 
examiners did not review the claims file when they performed 
those examinations and because the veteran has testified to a 
worsening of her disabilities.  The examiners also did not 
distinguish service connected from non-service connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 38 C.F.R. §§ 3.102, 4.3 (2001).  However, the issue 
of whether a service-connected disability's signs and 
symptoms can be readily distinguished from nonservice-
connected disability is a medical question requiring medical 
expertise.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all facilities at 
which the veteran has been treated for 
her service connected disabilities, 
including records from the Central 
Alabama Veterans Health Care System 
(CAVHCS) since separation, as well as any 
pertinent treatment reports from any 
private physicians identified by the 
veteran.  The RO should specifically 
request that the veteran identify the 
physician or treating facility where she 
underwent laparoscopic surgery for 
adhesions in February 1999.  With any 
necessary authorization, the operation 
report and any allied reports should be 
obtained and associated with the claims 
file.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran so notified.  The veteran 
may also submit any medical records in 
her possession, and the RO should give 
her the opportunity to do so prior to 
arranging for her to undergo VA 
examination.  

2.  After associating with the claims 
file all available evidence received 
pursuant to the development requested 
above, the veteran should be afforded a 
surgical examination to determine the 
current severity of her service-connected 
residuals of appendectomy, to include 
whether she has adhesions of the 
peritoneum as a consequence of her 
appendectomy, hysterectomy, Marshall-
Marchetti-Krantz bladder suspension, or 
anal sphincter repair.  

The examiner should review the claims 
file, including this remand, prior to 
completing the examination report, and 
should note such review in the report.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The current severity of any 
adhesions associated with her service-
connected surgeries should be determined, 
if possible.  A complete rationale should 
be provided for any opinion or conclusion 
expressed.  

3.  The veteran should also be afforded a 
genitourinary examination to determine 
the current severity of residuals of her 
Marshall-Marchetti-Krantz bladder 
suspension.  The examiner should review 
the claims file, including this remand, 
prior to completing the examination 
report, and should note such review in 
the report.  All indicated studies should 
be performed, and all manifestations of 
current disability should be described in 
detail.  

The examiner is requested, if possible, 
to identify those symptoms that are 
attributable to the veteran's service-
connected genitourinary disability and 
those that are attributable to her 
nonservice-connected disability including 
her interstitial cystitis.  A complete 
rationale should be provided for any 
opinion or conclusion expressed.  

4.  Finally, the veteran should be 
afforded an examination to determine the 
current severity of service-connected 
anal sphincter repair residuals.  The 
examiner should review the claims file, 
including this remand, prior to 
completing the examination report, and 
should note such review in the report.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described 
in detail.  The examiner is requested to 
identify, if possible, those symptoms 
that are attributable to the veteran's 
service-connected anal sphincter repair 
and those that are attributable to 
nonservice-connected disability.  

The examiner is also requested to 
comment on whether any medications taken 
for service-connected disability such as 
gastroesophageal reflux disease result 
in symptoms that cannot be disassociated 
from symptoms of anal sphincter repair.  
A complete rationale should be provided 
for any opinion or conclusion expressed.  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are satisfied to the 
extent possible.  

6.  In connection with review of the 
claims currently on appeal, the RO should 
adjudicate the inextricably intertwined 
claims of entitlement to service 
connection for hypertension, urinary 
tract infections, and cystocele and 
rectocele repair, as well as entitlement 
to service connection for irritable bowel 
syndrome.  In addition, the RO should 
determine whether any adhesions of the 
peritoneum, if any, are associated with 
any of the service-connected disabilities 
currently in appellate status.  In so 
doing, the RO should undertake any 
further development, including VA 
examinations with nexus opinions, that it 
deems advisable.  Then, the RO should 
readjudicate the claims of entitlement to 
increased ratings for a total abdominal 
hysterectomy, residuals of Marshall-
Marchetti-Krantz bladder suspension, 
residuals of anal sphincter repair, and 
residuals of an appendectomy.  

7.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case should be issued 
and the veteran provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that the examinations requested in this remand are deemed 
necessary to evaluate her claims and that her failure, 
without good cause, to report for scheduled examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2001).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



